RENDERED: SEPTEMBER 2, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0084-MR

TAVION MILEY                                                            APPELLANT


              APPEAL FROM JEFFERSON CIRCUIT COURT
v.         HONORABLE CHARLES L. CUNNINGHAM, JR., JUDGE
                     ACTION NO. 18-CR-001518


COMMONWEALTH OF KENTUCKY                                                  APPELLEE


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND LAMBERT, JUDGES.

LAMBERT, JUDGE: Tavion Miley has directly appealed from the judgment of

the Jefferson Circuit Court finding him guilty of first-degree manslaughter and

first-degree robbery, and sentencing him to 18 years’ imprisonment. On appeal,

Miley challenges the orders denying his motion to suppress statements he made

during an interrogation and transferring him to circuit court to be tried as a
youthful offender pursuant to Kentucky Revised Statutes (KRS) 635.020(2) and

KRS 640.010(2). We affirm.

                 On the night of July 24, 2017, Miley, who was 17 years old, and

several other juveniles robbed and beat Lonnie Baird to death in an alley. A cell

phone was stolen during the incident, and it was recovered in Miley’s possession

two days later. The Uniform Citation completed by Louisville Metro Police

Department (LMPD) Detective Micah Cohn originally charged Miley with murder

and three counts of first-degree robbery and set forth the following factual basis for

the charges:

                 Subject was present and participated in an assault on an
                 elderly victim with injuries that caused his death.
                 Subject took the victim’s cell phone and continued to use
                 it after his death. Subject gave a Mirandized[1] statement
                 admitting to his actions. Subject was also present for
                 additional robberies/assaults in the same area, near the
                 same time.

                 This case originated in the district court as a juvenile action (No. 15-J-

700955-007) because Miley was a minor at the time of the offense. On February

26, 2018, the juvenile court held the first of two hearings to determine whether

Miley should be transferred to the circuit court as a juvenile offender to be tried as

an adult. The first hearing addressed whether probable cause existed to support the

charges of robbery and murder. Detective Cohn testified first. In the course of his


1
    Miranda v. Arizona, infra.

                                             -2-
investigation of the victim’s death, he had identified seven juvenile suspects. A

cell phone had been stolen during the incident, and it was recovered in Miley’s

possession two days later. Miley was taken into custody, and he confessed to his

involvement with the beating and robbery during an interview with Detective

Cohn. Miley named the six other subjects with him and described that they had

met at the liquor store and discussed robbing people. They saw the victim standing

at the corner, and all seven juveniles assaulted him. Miley admitted that he struck

the victim with his fist on his head and arm and that he took the cell phone. During

the interview, Miley admitted the cell phone he had in his possession belonged to

the victim. Detective Cohn interviewed two other juveniles who had been

involved in the incident, and one corroborated Miley’s account. Miley was

arrested around 10:00 p.m. on July 26, and he was taken to headquarters to be

interviewed. Miley did not request an attorney or to contact his parents. Miley did

not appear to be confused as to why he was arrested, and although he initially

denied being involved in the incident, he eventually confessed. Detective Cohn

was not aware of Miley’s mental health history, and he did not know if Miley had

taken any medication or drugs, or had consumed any alcohol that night.

             Miley did not call any witnesses, and the parties then argued their

respective positions. Miley argued that while the competency evaluation in the

juvenile file showed that he was competent, the report indicated that Miley had


                                         -3-
serious cognitive limitations and mental health issues. This would go to whether

he was easily influenced or threatened in order to say what the detective wanted to

hear. There was no forensic evidence, video recordings, or neutral witnesses to

establish any proof of Miley’s involvement. Only statements made by Miley and

an adult with the same charge provided support for the charges. The

Commonwealth argued that probable cause existed to believe that Miley caused the

victim’s death based on the cell phone in his possession. There was no reason for

the detective not to believe what Miley told him about his participation in the

assault on and robbery of the victim. The juvenile court ruled that the information

provided, including the cell phone ping, established probable cause for robbery and

murder.

                  On March 26, 2018, the juvenile court held the second of the two

transfer hearings to hear evidence concerning the eight statutory factors pursuant to

KRS 640.010(2)(b).2 By that time, Miley had turned 18 years old. Amanda Leo

testified for the Commonwealth. She is a juvenile probation officer for the

Department of Juvenile Justice (DJJ), and she began working with Miley in

January 2018. She testified about Miley’s prior juvenile record. He had been

committed to the DJJ on a charge of second-degree robbery in May 2017, and he

was placed at a youth development center about three hours away from Jefferson


2
    In the current version of the statute, these factors are found in subsection (c).

                                                    -4-
County in June 2017. Miley went absent without leave (AWOL) with a peer on

July 20, 2017, after stealing a nurse’s car. They returned to Louisville in the car,

after which Miley assaulted the person with whom he escaped.

              At the conclusion of the testimony, counsel for Miley introduced

certified copies of his records obtained from the DJJ, Our Lady of Peace, and

Uspiritus to establish Miley’s cognitive deficits and mental health issues. Counsel

then discussed the statutory factors in KRS 635.020 and argued that the issue was

Miley’s mental health history. He had been hospitalized three times for psychiatric

issues and placed in a treatment facility rather than with a foster home when he

came under the child protective services due to his mental health problems.

Counsel went on to address Miley’s early life with his mother, where he had

experienced neglect and abuse. He had been diagnosed with attention deficit

disorder (ADD) and behavioral disorders. His cognitive skills were borderline

based on the evaluation. Based on this, counsel asked the court to deny transfer.

The resources available to the juvenile court were sufficient to rehabilitate and

punish Miley. There had been very little determination of what the level of

culpability between the juveniles was or that Miley’s conduct caused the victim’s

death, noting Miley’s short height and light weight, and the lack of weapons used

in the assault.




                                         -5-
             The Commonwealth argued that seven of the eight factors supported

transfer. It noted the juvenile court had already found probable cause to support

the charges (against a person, the most serious offense); Miley had reached the age

of 18, meaning the DJJ’s resources had been exhausted and there was no

reasonable likelihood of rehabilitation if he remained in juvenile court; his prior

record included second-degree robbery when he beat the victim; his acts indicated

that he would engage in these acts in the community; and it was in the best interest

that he be tried as an adult so that the public would be aware of what he had done.

There was no evidence of gang activity, although a large group had engaged in this

behavior that led to the victim’s death.

             In orally ruling on whether transfer would be appropriate, the juvenile

court considered the maturity of the child factor, which included not only the

child’s age but environmental factors. The court recognized that Miley suffered

from mental health issues and lower cognitive abilities. The court also considered

records of Miley’s schooling. The May 22, 2017, predisposition report included an

interview with Miley’s father, in which he reported that Miley refused to follow

rules and jumped out of a second-floor window because he did not want to do his

chores. He went to stay with his aunt for a “new start” but on the first day with

her, he stole money from his grandfather as well as his aunt’s car and drove back to

Louisville. His father reported that he often did not know where Miley was, and he


                                           -6-
was concerned that he would eventually be killed or kill someone. His father

believed Miley needed an intervention to save him from the streets. This was two

months prior to the incident leading to the victim’s death. The court did not find

enough to offset the factors favoring transfer, and it therefore transferred the case

to circuit court to be heard by the grand jury.

             After the hearing, the juvenile court entered an order memorializing

its oral ruling on the eight factors, finding that six of the eight factors favored

transfer. Regarding Miley’s maturity, the court noted that he had reached the age

of 18 but struggled with a low IQ, and it deemed that factor to be a “wash.” And

there was no evidence of gang participation. Based upon these findings as well as

a finding of probable cause that Miley committed the offenses, the juvenile court

transferred Miley to the circuit court in an order entered March 26, 2018.

             In May 2018, the Jefferson County grand jury indicted Miley on

charges of murder (complicity) pursuant to KRS 507.020 and KRS 502.020, and

first-degree robbery (complicity) pursuant to KRS 515.020 and KRS 502.020. At

his arraignment, Miley entered a plea of not guilty.

             In July 2019, Miley, through his retained counsel, moved the court to

suppress his statements, admissions, and confessions made during his interrogation

by police, and he requested a hearing. He argued that he suffered from “serious

mental cognitive functioning disabilities that made him more susceptible to the


                                           -7-
overly coercive interrogation techniques utilized by police[.]” This, he asserted,

violated his constitutional rights and made his statements involuntary. In addition,

Miley argued that his statements were obtained in violation of his rights protected

by Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

             The court held a suppression hearing on July 19, 2019. Detective

Cohn testified first. He is a detective assigned to the Homicide Department of the

LMPD, and he was the lead detective for this case. Regarding his investigation,

Detective Cohn explained that officers determined where the victim’s cell phone

was and set up surveillance. Miley and two other individuals were seen getting

into a vehicle and driving away from that location. Officers then performed a

traffic stop and found Miley sitting in the vehicle with the cell phone on his lap.

Detective Cohn went to the area to determine whether the cell phone belonged to

the victim. All three occupants of the vehicle were taken to headquarters, where

they were interviewed. Miley said that the cell phone belonged to him prior to the

start of the interview. Miley told him that his name was Tavion Murphy and that

he had a different birthday. He signed, as Tavion Murphy, a waiver of his

Miranda rights, which was introduced as an exhibit. Detective Cohn read the

waiver to Miley, and he signed it before the interview began. A recording of clips

from the interview was also introduced. The video of the interview established




                                         -8-
that Miley was read both his Miranda rights and the portion detailing the waiver of

his rights.

              After signing the waiver, Miley unlocked the cell phone at Detective

Cohn’s request and told him what happened the night of incident. During his

response, Detective Cohn testified that Miley appeared to be sober, calm, and

communicative. He did note Miley’s “calculated deception” as to his identity and

who was in the vehicle. This showed Miley was smart enough be able to

“configure” things how he wanted. Detective Cohn thought Miley understood the

questions he was asking and the gravity of the situation. Examples of Miley’s

deception included giving a fictitious last name (which he signed on the Miranda

waiver), a false date of birth, and a false residence; and stating that he did not

know his social security number, that he did not know his cell phone number

(because he had recently gotten it), and that his father was in the vehicle with him.

He denied having escaped from a boot camp, despite a warrant being out due to his

escape from one. Miley was street smart enough to think he could deceive the

detective so that he could get out of the situation. Miley was arrested on a

commissioner’s warrant for his escape. Miley’s description of the victim and the

area was consistent with what Detective Cohn knew from the investigation. He did

not ask any questions to Miley that he did not appear to understand. He received




                                          -9-
logical answers from Miley. Detective Cohn did not have any concerns about

Miley’s cognitive or mental functioning.

             Detective Cohn reviewed Miley’s Miranda waiver files in several

juvenile cases, and the four forms included information about his right to remain

silent that were checked. The forms were dated from January 2016, January 2017,

March 2017, and May 2017. These were all prior to the date that he interviewed

Miley for the present case. During the interview, Miley did not act like a novice to

the criminal justice system. He denied that any other agent of the Commonwealth

or law enforcement had made any threats, engaged in any coercive activity, or

intimidation as to Miley with regard to his statement.

             On cross-examination, Detective Cohn admitted that approximately

two hours elapsed between the time of the arrest and the time Miley signed the

Miranda waiver. Miley communicated effectively and understood what was going

on. Detective Cohn stated that he had not been trained to interrogate juveniles in a

different manner from adults but that he was certified as a child forensic

interviewer. He did not have a standardized approach for interviewing a juvenile

as opposed to an adult. He had not reviewed Miley’s competency and

responsibility reports filed in the juvenile action. He did not have any information

about Miley’s IQ or educational background.




                                        -10-
             On redirect examination, Detective Cohn confirmed that during the

time Miley sat in the interrogation room prior to his interview, he was not

deliberately denied food or water, or the ability to sleep. The room temperature

was not uncomfortable, and Miley had a chair. He had no cause for concern about

Miley’s cognitive functioning; the detective testified that, in his opinion, Miley

understood what was going on.

             During Detective Cohn’s testimony, the court, with the agreement of

the parties, opted to consider the case under the assumption that Miley was in

custody at the time of the interrogation. The court raised a question about whether

a parent should have been called based upon a recent newspaper article about a

Marshall County school shooting. Detective Cohn responded that at the time he

went over the waiver with Miley, Miley had given him a last name of Murphy and

told him that one of the two other people in the vehicle with him had been his

father.

             Miley testified in his defense. He was 19 years old at the time of the

hearing and had been 17 years old on the day he was arrested. Miley testified

about the vehicle stop, stating that more than two officers were present. He said he

was handcuffed when he was taken from the vehicle. He did not recall talking

with Detective Cohn at the scene. Detective Cohn did not ask him if he would

agree to go to the station; rather, he said the detective said, “we know who you


                                         -11-
are” and knew that he had run away from the boot camp. He did not agree to go to

the station that night. He admitted he gave the officer a false name that night. He

used that name because it was his father’s last name.

             Miley testified that the other individuals in the car with him the night

he was arrested were Anthony Mucker and Mucker’s father, whose first name is

also Anthony. He did not remember telling any of the officers that his own father

was in the vehicle with him. He had been drinking alcohol the whole day and had

also been smoking marijuana. He stopped drinking and smoking when he got into

the vehicle with the Muckers; he did not recall how much time passed before they

were stopped. He did not tell any officers that he had been drinking and smoking,

and no one asked him if he had.

             Miley said he asked for food the evening of his interview; the

detective said he would look for something but never brought him food. None of

the officers offered to contact his parents or to allow him to contact his parents at

any time. After he signed the waiver, the detective did not offer to call his parents

or allow him to do so. No other officer had discussed his constitutional rights with

him. Miley eventually gave the detective his real name and date of birth. He did

not provide his father’s address because he did not know where he was living.

             Regarding his education, Miley stated that he was in special education

classes in middle school to help with his reading and that he had failed 3rd and 9th


                                         -12-
grades. The last grade of school he attended was 9th grade. He never attended any

other school, and he never obtained a General Educational Development diploma

(GED). Miley went on to testify that he had been in foster care for three years

before coming to Louisville in 2008 to live with his father. He had been physically

and sexually abused while living with his mother; his mother and her boyfriend

physically abused him, and the boyfriend sexually abused him. He had been

removed by child protective services. Miley had seen a psychiatrist for several

years until he was 14 or 15 years old, and he was prescribed medication. He had

been diagnosed with attention deficit hyperactivity disorder (ADHD) and

something else he could not remember. He had been hospitalized at Our Lady of

Peace at the age of 15; he did not remember what this was for. He began smoking

marijuana and drinking alcohol when he was 15 years old. At the time he was

arrested, Miley stated he had been homeless since he ran away from boot camp.

He had been at the camp for a couple of months due to a prior juvenile case. Prior

to that, he had been living with his father.

             On cross-examination, the Commonwealth addressed Miley’s

credibility, including statements Miley made about his date of birth, the identity of

his father and where his father lived, his escape from boot camp, and how he got

the phone. Miley had been able to describe what happened that night, both before

and after the incident with the victim. Based upon his guilty pleas in the earlier


                                         -13-
juvenile actions, he was aware of his right to remain silent. He admitted that he

was able to read and write.

             In a bench conference, Miley’s counsel explained that Miley had

deficits in his intelligence that affected his ability to understand and intelligently

and voluntarily waive his constitutional rights. Miley’s competency report from

the juvenile action was later filed under seal.

             After the hearing, the Commonwealth filed a response to the motion

to suppress. It argued that Detective Cohn had read Miley the Miranda warning

before he began questioning him, that Miley’s statements were voluntary and not

the product of coercion, and that Miley appeared rational and understood the

situation. It also argued that parental and court-designated worker notification

under KRS 610.200 and/or KRS 610.220 was a factor to consider when

determining the voluntariness of the statement. The Commonwealth went on to

attack Miley’s credibility, noting that he provided false information to the officer,

including his name.

             In an order entered September 17, 2019, the circuit court denied

Miley’s motion to suppress. It made the following findings:

                    1. This does appear to have been a custodial
             interrogation.

                    2. Mr. Miley was informed of his Miranda rights
             in suitable detail. Furthermore, there is reason to believe,


                                          -14-
             based on Defendant’s prior interactions with law
             enforcement, that he was already familiar with his rights.

                   3. The conduct of the interrogating officer was not
             coercive as that term has been developed in Kentucky
             and federal due process jurisprudence.

                    4. Based on the totality of the circumstances,
             Defendant did not appear to be impaired – either by
             reason of lack of cognitive abilities (he was able to
             formulate a planned deception regarding his identity) or
             secondary to substance abuse (based on his demeanor
             and speech while being interrogated – which seemed
             comparable to his demeanor while being examined by
             attorney at the hearing).

                    5. Based on the totality of the circumstances,
             Defendant’s youth, in and of itself, does not support
             suppression of his statement. He was a worldly 17-year-
             old at the time.

                 6. Kentucky common law appears to support the
             Commonwealth’s position on this motion. Taylor v.
             Comm., 276 S.W.3d 800 (Ky. 2008).

             The matter proceeded to a jury trial in October 2019. The jury was

instructed that it could find Miley guilty of murder (complicity), first-degree

manslaughter (complicity), second-degree manslaughter (complicity), or reckless

homicide (complicity), and/or first-degree robbery (complicity). The jury returned

guilty verdicts under the instructions for first-degree manslaughter and first-degree

robbery. Following the penalty phase, the jury recommended 18-year sentences

for both convictions, to be served concurrently. The circuit court entered a




                                         -15-
judgment of conviction and sentence in accordance with the jury’s

recommendation on February 19, 2020. This belated appeal now follows.

                On appeal, Miley seeks review of the orders denying his motion to

suppress and transferring him to the circuit court as a youthful offender. The

Commonwealth disputes that Miley is entitled to relief on either argument.

                We shall first address whether the circuit court erred in denying the

motion to suppress his confession based upon an alleged violation of his Miranda

rights.

                        When reviewing a ruling on a suppression motion,
                an appellate court generally employs a two-step process.
                First, findings of fact are reviewed and will not be set
                aside unless they are clearly erroneous. CR[3] 52.01;
                Simpson v. Commonwealth, 474 S.W.3d 544, 547 (Ky.
                2015). Findings of fact are not clearly erroneous if they
                are supported by substantial evidence. Commonwealth v.
                Deloney, 20 S.W.3d 471, 473 (Ky. 2000). Substantial
                evidence is “evidence of substance and relevant
                consequence having the fitness to induce conviction in
                the minds of reasonable men.” Owens-Corning
                Fiberglas Corp. v. Golightly, 976 S.W.2d 409, 414 (Ky.
                1998) (citations omitted). Also, due regard is given to
                the opportunity of the circuit court to judge the credibility
                of the testifying officer and to assess the reasonableness
                of the officer’s inferences. Commonwealth v. Whitmore,
                92 S.W.3d 76, 79 (Ky. 2002). Second, the circuit court’s
                application of the law to conclusive facts is reviewed de
                novo. Simpson, 474 S.W.3d at 547.




3
    Kentucky Rule of Civil Procedure.

                                            -16-
Commonwealth v. Perry, 630 S.W.3d 671, 674 (Ky. 2021) (footnote omitted). “On

review, the appellate court should not reevaluate the evidence or substitute its

judgment of the credibility of the witnesses for that of the jury.” Commonwealth v.

Suttles, 80 S.W.3d 424, 426 (Ky. 2002) (citing Commonwealth v. Jones, 880

S.W.2d 544 (Ky. 1994)). “In conducting our review, our proper role is to review

findings of fact only for clear error while giving due deference to the inferences

drawn from those facts by the trial judge.” Perkins v. Commonwealth, 237 S.W.3d

215, 218 (Ky. App. 2007) (citing Whitmore, 92 S.W.3d at 79).

             In Miranda v. Arizona, 384 U.S. at 478-79, 86 S. Ct. at 1630, the

United States Supreme Court set forth the procedural safeguards that must be used

to protect individuals in custody:

             [W]e hold that when an individual is taken into custody
             or otherwise deprived of his freedom by the authorities in
             any significant way and is subjected to questioning, the
             privilege against self-incrimination is jeopardized.
             Procedural safeguards must be employed to protect the
             privilege and unless other fully effective means are
             adopted to notify the person of his right of silence and to
             assure that the exercise of the right will be scrupulously
             honored, the following measures are required. He must
             be warned prior to any questioning that he has the right to
             remain silent, that anything he says can be used against
             him in a court of law, that he has the right to the presence
             of an attorney, and that if he cannot afford an attorney
             one will be appointed for him prior to any questioning if
             he so desires. Opportunity to exercise these rights must
             be afforded to him throughout the interrogation. After
             such warnings have been given, and such opportunity
             afforded him, the individual may knowingly and

                                        -17-
             intelligently waive these rights and agree to answer
             questions or make a statement. But unless and until such
             warnings and waiver are demonstrated by the prosecution
             at trial, no evidence obtained as a result of interrogation
             can be used against him.

(Footnote omitted.) As recognized above, in order for Miranda rights to attach, the

individual must be in custody. See Wilson v. Commonwealth, 199 S.W.3d 175,

180 (Ky. 2006) (“To determine whether a suspect is in custody for the purposes of

Miranda, a court must consider the totality of the circumstances. But ‘the ultimate

inquiry is simply whether there [was] a “formal arrest or restraint on freedom of

movement” of the degree associated with a formal arrest.’”).

             Here, the parties and the court agreed that the court should assume

that Miley was in custody for purposes of its analysis. Therefore, we need not

address Miley’s argument that he was in custody under the first prong of the

Miranda analysis. We shall next review the voluntariness of Miley’s waiver of his

Miranda rights.

             In Mills v. Commonwealth, 996 S.W.2d 473 (Ky. 1999), overruled on

other grounds by Padgett v. Commonwealth, 312 S.W.3d 336 (Ky. 2010), the

Supreme Court of Kentucky addressed both the voluntary waiver of a defendant’s

Miranda rights and the voluntariness of his confession.

                   The question of whether a defendant has
             voluntarily waived his Miranda rights is analyzed
             somewhat differently than the question of whether the
             underlying confession is voluntary. As stated in

                                        -18-
Colorado v. Spring, 479 U.S. 564, 573, 107 S. Ct. 851,
857, 93 L. Ed. 2d 954 (1987), which was decided a year
after [Colorado v. Connelly, 479 U.S. 157, 107 S. Ct.
515, 93 L .Ed. 2d 473 (1986)]:

      A statement is not “compelled” within the
      meaning of the Fifth Amendment if an
      individual “voluntarily, knowingly and
      intelligently” waives his constitutional
      privilege. Miranda v. Arizona, supra, at
      444, 86 S. Ct. at 1612, 16 L. Ed. 2d 694. . . .
      The inquiry whether a waiver is coerced
      “has two distinct dimensions.” Moran v.
      Burbine, 475 U.S. 412, 106 S. Ct. 1135, 89
      L. Ed. 2d 410 (1986):

            “First the relinquishment of the
            right must have been voluntary
            in the sense that it was the
            product of a free and deliberate
            choice rather than intimidation,
            coercion, or deception. Second,
            the waiver must have been
            made with a full awareness
            both of the nature of the right
            being abandoned and the
            consequences of the decision to
            abandon it. Only if the ‘totality
            of the circumstances
            surrounding the interrogation’
            reveal both an uncoerced
            choice and the requisite level of
            comprehension may a court
            properly conclude that the
            Miranda rights have been
            waived.” Ibid. (quoting Fare v.
            Michael C., 442 U.S. 707, 725,
            99 S. Ct. 2560, 61 L. Ed. 2d
            197 (1979)).


                           -19-
                    Additionally, the Commonwealth only needs to
             prove waiver of Miranda rights by a preponderance of
             the evidence. Connelly, 479 U.S. at 168, 107 S. Ct. at
             522, 93 L. Ed. 2d 473.

Mills, 996 S.W.2d at 481-82.

             Miley contends that the Miranda warning he was given by Detective

Cohn was not constitutionally sufficient based upon his age at the time of the

interrogation, the location of the interrogation, misleading statements by Detective

Cohn, and the absence of either a parent or a supporting adult. The totality of the

circumstances, Miley argues, made the confession involuntary.

             First, Miley argues that his waiver of his Miranda rights was coerced.

He cites this Court to Matthews v. Commonwealth, 168 S.W.3d 14 (Ky. 2005), in

support of his argument:

                    The inquiry of whether a waiver is coerced “has
             two distinct dimensions.” Moran v. Burbine, 475 U.S.
             412, 106 S. Ct. 1135, 89 L. Ed. 2d 410 (1986): First, the
             relinquishment of the right by the defendant must have
             been voluntary in the sense that it was the product of a
             free and deliberate choice rather than intimidation,
             coercion, or deception. Id. at 421, 106 S. Ct. at 1141.
             Second, the waiver must have been made with a full
             awareness of both the nature of the right being
             abandoned and the consequences of the decision to
             abandon it. Id. Only if the ‘totality of the circumstances
             surrounding the interrogation’ reveal both an uncoerced
             choice and the requisite level of comprehension may a
             court properly conclude that the Miranda rights have
             been waived by the defendant. Id. (quoting Fare v.
             Michael C., 442 U.S. 707, 725, 99 S. Ct. 2560, 61 L. Ed.
             2d 197 (1979)).

                                        -20-
Id. at 21-22.

                However, as the Commonwealth argues, Miley fails to point out any

ways in which the police in this case were coercive. This Court has addressed

factors to be considered when deciding the issue of voluntariness:

                       In examining voluntariness, “both the
                characteristics of the accused and the details of the
                interrogation are considered.” [Schneckloth v.
                Bustamonte, 412 U.S. 218, 226, 93 S. Ct. 2041, 2047, 36
                L. Ed. 2d 854 (1973)]. With respect to the characteristics
                of the accused, “reviewing courts consider such factors as
                age, education, intelligence, and linguistic ability.”
                [Bailey v. Commonwealth, 194 S.W.3d 296, 300 (Ky.
                2006)]. “Factors relevant to a characterization of the
                interrogation include the length of detention, the lack of
                any advice to the accused concerning his constitutional
                rights, the repeated or prolonged nature of the
                questioning, and the use of overtly coercive techniques
                such as the deprivation of food or sleep, or the use of
                humiliating tactics.” Id. Of course, “[u]se of a totality of
                the circumstances analysis embodies this belief that
                voluntariness cannot ‘[turn] on the presence or absence
                of a single controlling criterion’ but rather a ‘careful
                scrutiny of all the surrounding circumstances.’” Id. at
                302.

Commonwealth v. Bell, 365 S.W.3d 216, 224 (Ky. App. 2012). Miley did not

address any of these factors, other than to argue that “[s]tudies show that

adolescents respond differently to Miranda warnings than their adult

counterparts[.]” Our review of Detective Cohn’s interview of Miley establishes

that he was not coercive, nor were any of the factors present. Therefore, the circuit


                                           -21-
court did not err in concluding that Miley was not coerced into waiving his

Miranda rights.

             Second, Miley argues that he was not fully informed of his Miranda

rights as the form he completed was not clear that anything he said could be used

against him in a criminal proceeding, again citing his youth. The Commonwealth

argues that this issue is unpreserved, as it was not argued at the circuit court level.

Rather, Miley had argued below that his mental cognitive functioning disabilities

made him more susceptible to overly coercive interrogation techniques, which was

not raised in this appeal. Regardless of whether the issue was adequately

preserved, we find no infirmity in the method by which Detective Cohn informed

Miley of his Miranda rights. He slowly and deliberately went through the

Miranda rights form, which included a waiver of rights section, by reading it to

Miley prior to asking him to sign it. And we agree that the recording of the

interview supports Detective Cohn’s testimony that Miley appeared to be sober,

calm, and communicative. We hold that Miley was adequately informed of his

rights.

             And third, Miley argues that even if we were to hold that his Miranda

waiver was voluntary, his confession was involuntary, and therefore inadmissible,

because it was the product of coercive police tactics, citing N.C. v. Commonwealth,

396 S.W.3d 852, 856 (Ky. 2013) (“the giving of Miranda warnings does not create


                                          -22-
a fail-safe for the admissibility of the statement obtained. Even then, admissibility

of the statement may be challenged on the ground that the statement was not

voluntarily given.”). As to the voluntariness of a confession, the Mills Court

explained:

             In Jackson v. Denno, 378 U.S. 368, 84 S. Ct. 1774, 12 L.
             Ed. 2d 908 (1964), the United States Supreme Court
             stated that, absent a substantial factual dispute in the
             evidence, voluntariness of a confession may be properly
             decided by a reviewing court. Id. at 391-92, 84 S. Ct. at
             1789. The voluntariness of a confession is assessed
             based on the totality of circumstances surrounding the
             making of the confession. Allee v. Commonwealth, Ky.,
             454 S.W.2d 336, 341 (1970), cert. granted, 400 U.S. 990,
             91 S. Ct. 454, 27 L. Ed. 2d 438 (1971), case dismissed,
             401 U.S. 950, 91 S. Ct. 1186, 28 L. Ed. 2d 234 (1971).

Mills, 996 S.W.2d at 481. The Mills Court then stated:

                    Under the Due Process Clause of the Fourteenth
             Amendment, the question of the voluntariness of a
             confession turns on the presence or absence of coercive
             police activity. Colorado v. Connelly, 479 U.S. 157, 167,
             107 S. Ct. 515, 522, 93 L. Ed. 2d 473 (1986). Likewise,
             state action is required before a confession may be found
             not voluntary under Section 11 of the Kentucky
             Constitution. Commonwealth v. Cooper, Ky., 899
             S.W.2d 75, 76 (1995). Thus, while low intelligence and
             limited education are elements to be considered in the
             totality of the circumstances analysis, Allee, 454 S.W.2d
             at 341, these factors are only relevant inasmuch as their
             presence causes a defendant to be predisposed to yield to
             coercive police tactics.

Id.




                                        -23-
             In Schneckloth, supra, the United States Supreme Court set forth

factors to consider when a court is determining whether a confession is “the

product of an essentially free and unconstrained choice by its maker” and may be

used against him or “if his will has been overborne and his capacity for self-

determination critically impaired,” where the use of a confession would offend due

process. 412 U.S. at 225-26, 93 S. Ct. at 2047. “In determining whether a

defendant’s will was overborne in a particular case, the Court has assessed the

totality of all the surrounding circumstances – both the characteristics of the

accused and the details of the interrogation.” Id. at 226, 93 S. Ct. at 2047. Such

factors include “the youth of the accused,” “his lack of education,” “his low

intelligence,” “the lack of any advice to the accused of his constitutional rights,”

“the length of detention,” “the repeated and prolonged nature of the questioning,”

and finally “the use of physical punishment such as the deprivation of food or

sleep[.]” Id. (citations omitted).

             As we held above, Miley has not established that any of these

coercive factors were present that would invalidate his confession.

             In conjunction with this argument, Miley raises the question of

whether the police officers were required to notify his parents and whether the

failure to do so mandated suppression of his confession. KRS 610.200(1)

provides:


                                         -24-
             When a peace officer has taken or received a child into
             custody on a charge of committing an offense, the officer
             shall immediately inform the child of his constitutional
             rights and afford him the protections required thereunder,
             notify the parent, or if the child is committed, the
             Department of Juvenile Justice or the cabinet, as
             appropriate, and if the parent is not available, then a
             relative, guardian, or person exercising custodial control
             or supervision of the child, that the child has been taken
             into custody, give an account of specific charges against
             the child, including the specific statute alleged to have
             been violated, and the reasons for taking the child into
             custody.

The Commonwealth argues that a violation of this statute does not require

suppression, citing Taylor v. Commonwealth, 276 S.W.3d 800, 806 (Ky. 2008):

             [T]his Court has held that a technical violation of KRS
             610.200(1) does not automatically render a minor’s
             confession inadmissible where it is otherwise shown to
             have been given voluntarily. Murphy v. Commonwealth,
             50 S.W.3d 173, 184-185 (Ky. 2001). Although such an
             infringement is an important factor in the overall
             analysis, if the confession was otherwise made
             voluntarily and was not the result of police coercion, it
             can still be admissible even though the police did not
             adhere to the statutory provisions of the juvenile code.
             Id. at 187 (Keller, J., concurring).

We agree that, because Miley’s confession was voluntary and he was informed of

his Miranda rights, the failure to notify his parents does not require suppression in

this case.

             Accordingly, we find no abuse of discretion in the circuit court’s

decision to deny Miley’s motion to suppress his confession.


                                         -25-
               For his second argument, Miley contends that the juvenile court erred

in transferring his case to the circuit court for prosecution as a youthful offender.

In Stout v. Commonwealth, 44 S.W.3d 781 (Ky. App. 2000), this Court discussed

the application of the Unified Juvenile Code, KRS Chapters 600 to 645, as well as

the applicable standard of review:

                      It is axiomatic that a juvenile offender has no
               constitutional right to be tried in juvenile court. In our
               Unified Juvenile Code, our Legislature has created a
               scheme in which most juvenile offenders are proceeded
               against in the juvenile division of district court.
               However, our Legislature has recognized that not all
               juvenile offenders should be proceeded against in
               juvenile court and, accordingly, the scheme it enacted
               provides for both automatic and discretionary transfer of
               certain juvenile offenders to circuit court. In the case sub
               judice, since Stout was charged with two Class D
               felonies, was at least 16 years old, and because he had
               previously “been adjudicated a public offender for a
               felony offense,” it was within the discretion of the district
               court to transfer him to circuit court.

Id. at 785-86 (footnotes omitted). “The test for abuse of discretion is whether the

trial judge’s decision was arbitrary, unreasonable, unfair, or unsupported by sound

legal principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

               In KRS 635.020, the General Assembly set forth the criteria a court

must consider to decide how a child will be tried. The subsection applicable in this

case states:

               (2) If a child charged with a capital offense, Class A
               felony, or Class B felony, had attained age fourteen (14)

                                           -26-
            at the time of the alleged commission of the offense, the
            court shall, upon motion of the county attorney made
            prior to adjudication, and after the county attorney has
            consulted with the Commonwealth’s attorney, that the
            child be proceeded against as a youthful offender,
            proceed in accordance with the provisions of KRS
            640.010.

The version of KRS 640.010(2) in effect from July 14, 2000, to June 28, 2021,

provided:

            In the case of a child alleged to be a youthful offender by
            falling within the purview of KRS 635.020(2), (3), (5),
            (6), (7), or (8), the District Court shall, upon motion by
            the county attorney to proceed under this chapter, and
            after the county attorney has consulted with the
            Commonwealth’s attorney, conduct a preliminary
            hearing to determine if the child should be transferred to
            Circuit Court as a youthful offender. The preliminary
            hearing shall be conducted in accordance with the Rules
            of Criminal Procedure.

                  (a) At the preliminary hearing, the court
                  shall determine if there is probable cause to
                  believe that an offense was committed, that
                  the child committed the offense, and that the
                  child is of sufficient age and has the
                  requisite number of prior adjudications, if
                  any, necessary to fall within the purview of
                  KRS 635.020.

                  (b) If the District Court determines probable
                  cause exists, the court shall consider the
                  following factors before determining
                  whether the child’s case shall be transferred
                  to the Circuit Court:

                         1. The seriousness of the
                         alleged offense;

                                       -27-
                          2. Whether the offense was
                          against persons or property,
                          with greater weight being given
                          to offenses against persons;

                          3. The maturity of the child as
                          determined by his environment;

                          4. The child’s prior record;

                          5. The best interest of the child
                          and community;

                          6. The prospects of adequate
                          protection of the public;

                          7. The likelihood of reasonable
                          rehabilitation of the child by
                          the use of procedures, services,
                          and facilities currently available
                          to the juvenile justice system;
                          and

                          8. Evidence of a child’s
                          participation in a gang.

The current version includes two additional factors for the court to consider,

namely, whether the child has a serious intellectual disability pursuant to KRS

532.130 and whether the child used a firearm during the commission of the

offense.

             In the present case, Miley argues that the juvenile court essentially

focused on one factor, the seriousness of the crime, and denied him a full




                                        -28-
investigation into the reasons for the transfer as required in KRS 640.010(2). We

disagree.

             This Court in Harden v. Commonwealth, 885 S.W.2d 323, 325 (Ky.

App. 1994), addressed the court’s need to meaningfully consider all of the factors

before granting transfer:

                    In Kent v. United States, 383 U.S. 541, 86 S. Ct.
             1045, 16 L. Ed. 2d 84 (1966), the Supreme Court held
             that a court reviewing the transfer of a juvenile to be tried
             as an adult must give the matter a meaningful review and
             not assume there were adequate reasons therefor or that a
             full investigation was made. The High Court required, as
             does KRS 640.010(2), that the lower court state its
             reasons or considerations for the transfer. While the
             Court held that the statement need not be formal or
             include conventional findings of fact, the Court stated:

                   But the statement should be sufficient to
                   demonstrate that the statutory requirement
                   of “full investigation” has been met; and that
                   the question has received the careful
                   consideration of the Juvenile Court; and it
                   must set forth the basis for the order with
                   sufficient specificity to permit meaningful
                   review.

             Id. at 561, 86 S. Ct. at 1057.

                    Similarly, the Kentucky Courts have held that, in
             setting out the reasons for the transfer, the lower court
             must be specific enough to permit a meaningful review
             for the purpose of determining whether there has been
             compliance with the statute. Bingham v. Commonwealth,
             Ky., 550 S.W.2d 535 (1977); Schooley v.
             Commonwealth, Ky. App., 556 S.W.2d 912 (1977); and
             Hubbs v. Commonwealth, Ky.[,] 511 S.W.2d 664 (1974).

                                         -29-
Harden, 885 S.W.2d at 325 (footnote omitted).

               As the Commonwealth argues, the juvenile court found that six of the

eight factors weighed in favor of transfer. There was no evidence that Miley had

participated in a gang, and the second factor as to his maturity was a “wash” as he

had reached the age of 18 but struggled with a low IQ. There was substantial

evidence presented at the bifurcated hearings to support the juvenile court’s

decision that the remaining six factors supported transfer, including Detective

Cohn’s testimony concerning the seriousness of the crime and that it was against a

person as well as the interview with Miley’s father detailed in a May 2017

predisposition report in which he expressed his concern that Miley would

eventually be killed or kill someone based on his behavior. This testimony and the

records submitted at the hearing permitted the juvenile court to properly weigh the

factors set forth in KRS 640.010(2). We find no abuse of discretion in the juvenile

court’s decision to transfer Miley to the circuit court to be tried as a youthful

offender.

               For the foregoing reasons, the judgment of the Jefferson Circuit Court

is affirmed.

               ALL CONCUR.




                                          -30-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Londa J. Adkins           Daniel Cameron
Frankfort, Kentucky       Attorney General of Kentucky

                          Kristin L. Conder
                          Assistant Attorney General
                          Frankfort, Kentucky




                        -31-